*1068In re State of Louisiana;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. H, Nos. 7505-99, 12959-99; to the Court of Appeal, Third Circuit, No. KW 01-01444.
Granted. The trial judge did not abuse his discretion in deciding that the defendant’s right to a speedy trial was not violated. La.Code Cr .P. art. 701E. In our view, when defendant’s counsel filed a motion for speedy trial on June 12, 2001 and referenced the previously fixed Oct. 22 trial date without objecting to that date, the effect of the motion was to insure that relief would be available under art. 701 in the event that the state, without just cause, failed to proceed to trial on Oct. 22. However, the state did have just cause for continuing the Oct. 22 trial due to the unavailability of an important state witness. Rescheduling the trial in November, 2001 was reasonable and appropriate. Accordingly, the ruling of the Third Circuit Court of Appeal is vacated and the ruling of the trial court is reinstated. The state is authorized to take the defendant back into custody pending trial.
JOHNSON, J., would deny the writ.